Citation Nr: 1119366	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-07 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a nerve problem.  

2.  Entitlement to service connection for alcohol abuse, to include as secondary to an acquired psychiatric disorder. 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 



INTRODUCTION

The appellant had active service from October 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from an April 2008 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Baltimore, Maryland in which the RO denied the benefits sought on appeal.  The appellant appealed the denial of his claims to the BVA.  Thereafter, the RO referred the case to the Board for appellate review.    
 
The appellant testified before the undersigned Veterans Law Judge in March 2011.  See March 2011BVA hearing transcript.  After reviewing the appellant's hearing testimony in conjunction with all other evidence of record, the Board finds that additional development of the appellant's claims is necessary.  As such, the appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant that further action is required on his part.


REMAND

In this appeal, the appellant essentially seeks service connection for an acquired psychiatric disorder he contends developed during his period of active service, in addition to residuals of alcohol abuse (or alcohol dependence in remission) he reports manifested during service as a result of his psychiatric disorder.  See April 2008 statement with notice of disagreement; March 2011 BVA hearing testimony.    

Applicable law provides that service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection on a direct basis, a claimant must generally submit: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease and 
(3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

In addition to the foregoing, the Board observes that service connection may also be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  The United States Court of Appeals for Veterans Claims (the "Court") has further held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

For the record, VA compensation will generally not be paid if a veteran's claimed disability was the result of the veteran's own willful misconduct or his/her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  However, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001)(en banc order), the United States Court of Appeals for the Federal Circuit (the "Federal Circuit Court") held that while 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse, this statute, as noted, does permit compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  The Federal Circuit Court stressed, however, that VA must determine whether the alcohol or drug abuse disability was actually caused by the service-connected disability or whether it was the result of willful misconduct and not the result of the service-connected disability.  


Turning to the merits of the appellant's claims, the Board observes that the appellant testified during his March 2011 BVA hearing about the experiences he had in service (to include drinking problems that began in service), VA medical treatment he received in relationship to his drinking problems subsequent to service in 1977 and current mental health symptomatology.  See March 2011 BVA hearing transcript, pgs. 3, 9-13, 20-28.  

In an April 2008 statement, the appellant reported that he did not have any alcohol problems prior to service; that in the 17 1/2 months he spent in Vietnam, he had 17 court martials for alcohol abuse; and that he received a bad discharge because of his drinking, later upgraded to a general discharge under honorable conditions.  

A review of the appellant's claims file reveals the appellant's DD Form 214, the appellant's service treatment records (which document the appellant's problems with alcohol in service and include a June 1968 health record note that the Veteran reported anxiety from his first sergeant picking on him) and private medical records dated from April 2002 to September 2005.  However, there are no VA medical records contained in the claims file.  Since VA has been placed on notice via the appellant's hearing testimony that there may be outstanding VA medical records pertinent to the appellant's claims, a remand of the appellant's claims is necessary in order for the RO to obtain copies of these outstanding medical records so that they may be considered in the adjudication of the appellant's claims.  See 38 C.F.R. § 3.159(c)(2).  

In addition to the foregoing, the Board finds in light of the evidence of drinking problems and report of anxiety in service and the appellant's hearing testimony about currently experiencing episodes of depression and anxiety, the appellant should be afforded a VA examination to determine if he has (currently or in the past) a mental health diagnosis that is etiologically related to the appellant's period of service; and whether the appellant's alcohol abuse in service manifested secondarily to this mental health disorder.  


Accordingly, the case is REMANDED for the following actions:

1.  After reviewing this remand decision in full, the RO should obtain a copy of any available treatment records related to the appellant's medical treatment at the VA Medical Center in Washington, D.C. in 1977.  See March 2011 BVA hearing transcript.  

2.  The RO should contact the appellant and request that he provide the names and addresses of any medical provider who has provided him mental health treatment since his separation from service.  In doing so, the appellant should be asked to provide medical authorizations for the release of medical records from the above-referenced providers.  Utilizing the appellant's releases, the RO should contact appropriate the private medical providers discussed above and request any outstanding medical records not already associated with the claims file.  The appellant should be notified that he may also provided a copy of his private medical records to VA.    

3.  After completing the foregoing, the RO should afford the appellant a VA psychiatric examination with an appropriately qualified examiner for the purpose of determining if the appellant meets the diagnostic criteria for a psychiatric disorder as defined by the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  If the appellant is diagnosed with a mental health disorder, the  examiner should be asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's mental health disorder is causally or etiologically related to the appellant's period of active service.  In addition, the examiner should provide a medical opinion as to whether it is at least as likely as not that the appellant's apparent alcohol abuse problem in service manifested secondarily to any diagnosed psychiatric disorder.  

4.  When the development has been completed, the RO should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO should furnish the appellant with a Supplemental Statement of the Case, and should give the appellant a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


